 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALFONSO BOBBY CANTU RAMIREZ,                      No. 2:19-cv-0309 CKD P
12                        Plaintiff,
13            v.                                        ORDER
14    HOPE MUINOZ, et al.,
15                        Defendants.
16

17           Plaintiff has filed a motion seeking reconsideration of the order denying his request for

18   appointment of counsel. (ECF No. 23.) He asserts that his health is continuously deteriorating,

19   and that the medical records he provided with his original motion and that are attached to the

20   motion for reconsideration show that he does not have the mental capacity to proceed without

21   assistance. (Id. at 1.)

22           Local Rule 230(j) requires that a motion for reconsideration state “what new or different

23   facts or circumstances are claimed to exist which did not exist or were not shown upon such prior

24   motion, or what other grounds exist for the motion.” L.R. 230(j)(3). In denying plaintiff’s

25   motion in the first instance, the court found that he had “failed to explain how his medical

26   condition prevent[ed] him from pursuing this case without assistance, and the records submitted

27   [did] not demonstrate such an inability.” (ECF No. 21 at 2.) The motion for reconsideration is

28   equally deficient. The court has reviewed the records attached to both the original motion and the
                                                       1
 1   motion for reconsideration, and while they do support plaintiff’s assertion that he has health

 2   issues, they do not show that those issues prevent him from pursuing this case without assistance

 3   of counsel or demonstrate that extraordinary circumstances warranting the appointment of

 4   counsel exist.

 5             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration (ECF

 6   No. 23) is denied.

 7   Dated: July 11, 2019
                                                      _____________________________________
 8
                                                      CAROLYN K. DELANEY
 9                                                    UNITED STATES MAGISTRATE JUDGE

10
     13:rami0309.reconsider
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
